DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Information Disclosure Statement
2.	Acknowledgment is made of Applicant’s submission of information disclosure statement (IDS), dated on December 14, 2021 after the mailing date of the previous office action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendment
3.	Acknowledgment is made of Applicant’s submission of amendment with arguments/remarks on December 14, 2021. Claims 9, 11, 12, and 16 have been amended; claim 10 has been canceled. Claims 1-9 and 11-20 are currently pending. This communication is considered fully responsive and sets forth below.
4.	Claims Objections: in the Response, filed December 14, 2021, Applicants amended claims for the purpose of correcting the informalities. Therefore, the previous objections to the claims are withdrawn.
5.	Claims Art Rejections: Applicants’ amendments with arguments filed December 14, 2021 have been fully considered and they are persuasive. See the following for examiner’s statement of allowance.

Allowable Subject Matter
6.	Claims 1-9 and 11-20 are allowed. 
The following is the reason for examiner’s statement of allowance:

However, in consideration of the claim amendments with arguments/remarks, the information disclosure statement filed December 14, 2021, and further search, no prior art reference or a combination of prior art references disclose or suggest the combination of limitations specified in the independent claims including:
“demodulating, on the basis of a HARQ network temporary identity notified by a base station, downlink control information borne by the channel in response to determining that the channel is monitored;” and “acquiring the HARQ information from a specified information field of the downlink control information,” in claim 1.
Claim 12 includes similar limitations.
 “sending the target time domain unit through a scheduling signaling; and in response to determining that a channel bearing the HARQ information is a dedicated HARQ channel, before sending the target time domain unit through the scheduling signaling,” and “sending a location parameter for determining a location set of the target time domain unit through one of a radio resource control (RRC) signaling, a media access control-control element (MAC CE), and a physical layer signaling,” as specified in claim 9. 
Similar limitations are included in claim 20.
Dependent claims 2-8, 11, and 13-19 are also allowable for incorporating the features recited in the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEI ZHAO whose telephone number is (571)270-5672. The examiner can normally be reached from 8:00AM to 5:00PM Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KWANG B. YAO can be reached on 571-272-3182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
							/WEI ZHAO/
Primary Examiner
Art Unit 2473